Citation Nr: 1521345	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for patellar subluxation of the right knee.

2.  Entitlement to an increased disability rating in excess of 10 percent for patellar subluxation of the left knee.

3.  Entitlement to an increased disability rating in excess of 10 percent for patellofemoral syndrome of the right knee, limitation of flexion.

4.  Entitlement to an increased disability rating in excess of 10 percent for patellofemoral syndrome of the left knee, limitation of flexion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to February 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

That decision adjudicated the Veteran's April 7, 2011 claim for increased ratings in excess of 10 percent for patellofemoral syndrome of the right knee and in excess of 10 percent for patellofemoral syndrome of the left knee.  The RO denied these claims, except that the decision granted a temporary total disability convalescent rating for the left knee effective from May 5, 2011, which reverted to the 10 percent schedular rating for patellofemoral syndrome of the left knee effective September 1, 2011.  See 38 C.F.R. § 4.30 (2014).

In a December 2013 rating decision, the RO granted a separate 10 percent disability rating for patellar subluxation of the right knee, and a separate 10 percent disability rating for patellar subluxation of the left knee, both rating assignments effective from April 7, 2011, the date of the Veteran's claim for an increase for his left and right knee disabilities.  The Veteran continued his appeals for higher ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2015, the Veteran submitted a claim of service connection for posttraumatic stress disorder (PTSD).  At that time, his representative also indicated that the Veteran may have multiple sclerosis related to service.  These claims have not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested: by painful motion limited to no less than 85 degrees of flexion and no more than 10 degrees of extension, by moderate patellar subluxation; but is not manifested by ankylosis, severe subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.

2.  The Veteran's left knee disability is manifested: by painful motion limited to no less than 85 degrees of flexion and no more than 10 degrees of extension, by slight patellar subluxation; but is not manifested by ankylosis, moderate subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for patellar subluxation of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for a rating in excess of 10 percent for patellar subluxation of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for a rating in excess of 10 percent for patellofemoral syndrome of the right knee, limitation of flexion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2014).

4.  The criteria for a rating in excess of 10 percent for patellofemoral syndrome of the left knee, limitation of flexion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2014).

5.  The criteria for a 10 percent rating, but no higher, for patellofemoral syndrome of the right knee, limitation of extension, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2014).

6.  The criteria for a 10 percent rating, but no higher, for patellofemoral syndrome of the left knee, limitation of extension, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter in June 2011 satisfied the duty to notify provisions for the claims on appeal.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran's available service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA medical examinations in June 2011 and November 2013.  The examinations are sufficient evidence for deciding the disability rating claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  The record does not reflect a possible worsening of the disability warranting another examination.  Thus, VA's duty to assist has been met.

II. Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

In July, 1990 the RO granted service connection for bilateral knee disabilities that the RO identified at the time as right and left knee patella-femoral syndrome, and assigned a zero percent rating for each knee disability under Diagnostic Code 5257, the code for evaluation of recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a.

Later in an April 2009 rating decision, the RO increased the assigned disability rating for the left and right knee disabilities, each from zero to 10 percent, pursuant to hyphenated Diagnostic Code 5260-5010.  The hyphenated diagnostic code indicates that arthritis due to trauma (under Diagnostic Code 5010) is the service-connected disorder, and that limitation of flexion of the leg (under Diagnostic Code 5260) is a residual condition on which the two 10 percent evaluations were based.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which here are the right and left knees. 

However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In such case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

But if limitation of motion is absent, and there is x-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) a 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted.  Id. 

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1). 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2014). 

Under Diagnostic Code 5260, limitation of flexion of a leg warrants a 10 evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of a leg warrants a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if limited to 30 degrees; and a 50 percent evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Other diagnostic codes are available for evaluation of the knee for other conditions if present.  The other potentially applicable diagnostic code criteria addressing musculoskeletal conditions of the knee include the following.

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2014). 

Diagnostic Code 5257 provides a 10 percent evaluation for knee impairment with slight recurrent subluxation or lateral instability, a 20 percent evaluation for moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Separate ratings are assignable if there is evidence of nonunion or malunion of the tibia and fibula or of genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2014).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97. Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

III. Evidence

Private treatment records show that the Veteran underwent arthroscopy of the left knee in May 2011.

The report of a June 2011 VA examination shows that the Veteran reported that he had had bilateral knee pain since 1986.  He had a left knee arthroscopy in May 2011, which revealed a plica of the left knee medial para patella that was excised at that time.  The Veteran reported that left and right knee symptoms included the presence of: deformity; giving way; instability; pain; stiffness; weakness; incoordination; decreased speed of joint motion; episodes of locking several times a year but less than monthly; inflammation, with warmth, swelling, and tenderness; joint motion affected; and flare-ups that were severe, weekly, and lasting hours.  The Veteran reported that he did not have episodes of dislocation or subluxation in either knee.  He had effusion that was constant in the left knee and repeated in the right knee.  Bilaterally, he had flare ups that occurred later in the day after strenuous activity or prolonged standing, for which Norco gave some relief.  He reported he was unable to stand for more than a few minutes and was able to walk only one quarter of a mile.

On examination, the Veteran had an antalgic gait, and no other evidence of abnormal weight bearing.  There was no loss of bone, recurrent dislocation, or inflammatory arthritis.  Both knees showed the following findings: crepitus, tenderness, pain at rest, guarding of movement, no bumps consistent with Osgood-Schlatter's disease, crepitation, no mass behind the knee, clicks or snaps, no grinding or instability, no meniscus abnormality, and subpatellar tenderness.  Additionally there was effusion of the left knee joint.

On range of motion with active motion, there was objective evidence of pain with active motion on the left and right side.  On the left, the knee had flexion from zero to 90 degrees; and extension was limited by 20 degrees.  On the right, the knee had flexion from zero to 85 degrees; and extension was limited by 10 degrees.  After repetitive motion, the left knee had flexion from zero to 65 degrees, and extension from zero to 30 degrees; and the right knee had flexion from zero to 85 degrees, and extension from zero to 35 degrees.  There was no ankylosis.

The examination report includes findings of past x-ray examinations of the knees in November 2008 and April 2010 for assessment for chondromalacia bilaterally.  These reflect that there was no evidence of acute osseous abnormality.  The examination report includes an MRI examination report showing minimal to mild fluid deep to the medial collateral ligament.  The ligament appeared intact without abnormal signal.  Findings from a January 2011 radiograph examination of the knees included an impression of medial compartmental joint space narrowing of the left and right knees; bilateral knee effusions.

The Veteran's employment history included that he was employed as a corrections officer full time for ten to twenty years.  He had lost 10 weeks of time from work in the last 12 months, due to knee pain, medical appointments, and postoperative time.  The report of the June 2011 VA examination concluded with impressions of patellofemoral syndrome of the right knee, and patellofemoral syndrome of the left knee.  

The examiner opined that the left and right knee disabilities each had significant effects on the Veteran's usual occupation due to the impact on occupational activities due to decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength of the lower extremity, and pain.  The examiner opined that the effects on his usual daily activities would include severe effects concerning chores, shopping, exercise, recreation, traveling; moderate effects on bathing, dressing, toileting, grooming, and driving; no effects on feeding; and the conditions would prevent sports and exercise. 

The report of a November 2013 VA examination shows that the Veteran reported having marked pain in both knees at the end of the work day.  He reported he had constant ache, cracking, and popping; with flare ups that impact the function of the knees.  

On examination of the right knee, flexion was from zero to 90 degrees, with evidence of pain with active flexion motion at 90 degrees; and extension was normal (zero degrees) with no painful motion.  Left knee flexion was from zero to 85 degrees with objective evidence of pain with active flexion motion at 80 degrees; and extension was normal (zero degrees) with no painful motion.  

The Veteran was able to perform repetitive use testing with three repetitions with both knees.  After repetitions, there was no additional limitation in ranges of motion of flexion or extension for both knees.  The examiner found that the Veteran had functional loss or impairment of the knees due to contributing factors of: less movement than normal, pain on movement, interference with sitting, standing and weight-bearing, and palpable crepitus with mild patella miss-tracking during flexion and extension of the knees, bilaterally.  The Veteran had pain on palpation for both knees.

On muscle strength testing for both flexion and extension, the Veteran had 5/5 and 4/5 strength for the right and left knees, respectively.  Joint stability tests showed normal findings.  Patellar subluxation/dislocation testing showed findings of recurrent patellar subluxation/dislocation of slight severity on the right and of moderate severity on the left. 

The Veteran had not had any surgical procedure for a meniscal condition or a total knee joint replacement.  He had had arthroscopic exploration, with removal of medial plicae on the left side.  The Veteran did not have any painful scars associated with surgery or otherwise associated with the bilateral knee disabilities.  The Veteran did not use an assistive device as a normal mode of locomotion.

The report shows that diagnostic imaging testing documented arthritis, and evidence of patellar subluxation of both knees.  The examiner opined that the Veteran's bilateral knee disabilities impacted the Veteran's ability to work, due to pain with stairs, walking more than 150 feet at a time, squatting, kneeling, and running.

IV. Analysis

The Veteran's left knee patellofemoral syndrome is assigned a temporary total disability convalescent rating effective from May 5, 2011 to August 31, 2011.  As the Veteran is in receipt of a total rating during that time period, the Board will focus the analysis on the other portions of the rating period when the Veteran is not in receipt of such a rating.

The Veteran's right and left knee disabilities are both rated as 10 percent disabling under criteria for evaluation of the flexion limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A higher rating is available if flexion is limited to 30 degrees of flexion.  As shown in the discussion above, none of the range of motion study findings from either of the two VA examinations during the appeal period meets the criteria, even with consideration of factors under Deluca.  

At worst, during the June 2011 VA examination-soon after the Veteran underwent arthroscopy of the left knee in May 2011, and during the period he received a total temporary rating for the left knee-flexion for the left knee was to 65 degrees after repetitive motions.  Such limitation in flexion range of motion would not warrant a rating in excess of the 10 percent in effect.

The Veteran's right and left knee disabilities are assigned separate ratings of 20 and 10 percent, respectively, for right and left knee patellar subluxation under criteria for evaluation of recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.   

This reflects the November 2013 VA examination findings of the examiner that the Veteran had "moderate" and "slight" patellar subluxation/dislocation in the right and left knees, respectively.  The record including the earlier June 2011 VA examination does not show findings productive of subluxation or instability that equates to severe in the right knee or moderate in the left knee so as to warrant a higher rating in either.  Id.  At the June 2011 VA examination, the examiner found there was no instability and no meniscus abnormality. 

A separate compensable rating of 10 percent for limitation in extension range of motion is assignable if the range of motion is limited to 10 degrees or more.  Notably, at the June 2011 VA examination extension for the right and left knees were limited by 10 degrees on the right, and by 20 degrees on the left.  At that time, however, the left knee was only one month into recovery after the May 2011 left knee surgery.  Therefore, with respect to the left knee extension findings, the findings from the most recent VA examination in November 2013 appear to be more consistent with the range of motion of extension for the left knee disability.  Thus the November 2013 findings-of normal extension of the left knee, that is of zero degrees-are to some extent more probative of the limitation in range of motion on extension for the left knee.  

That said, after considering all of the evidence of record and after affording the Veteran the benefit of the doubt, the Board finds that extension for both the right and left knees is productive of 10 degrees of motion in extension with consideration of painful motion and other factors.  Therefore a 10 percent rating is warranted for the right knee disability, and a 10 percent rating is warranted for the left knee disability, on the basis of limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.       

However, consideration of the extension findings at the June 2011 and November 2013 VA examinations, and other clinical record evidence on file, does not show that either knee is productive of a limitation of extension to 15 degrees so as to warrant a rating in excess of 10 percent for either knee disability.  The findings at the earlier examination reflect limitation of 10 degrees in the right knee; and reflects a left knee limitation of extension that was during convalescence only one month after surgery, during the period the Veteran was receiving a temporary total rating for convalescence.  

The Board has considered whether any other diagnostic codes would warrant a higher evaluation than presently assigned.  However, the evidence does not show any findings of ankylosis of either knee; or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; or symptomatic removal of semilunar cartilage; or nonunion or malunion of the tibia and fibula; or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

In sum, after affording the Veteran the benefit of the doubt as to his claims, the evidence warrants a separate 10 percent rating for limitation of extension of the left knee, and a separate 10 percent rating for limitation of extension of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  No other additional increase or separate rating is warranted for the Veteran's service-connected right or left knee disabilities. 
    
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for any higher or additional separate ratings for the right knee and left knee, that doctrine is not applicable beyond the grants here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In regard to extraschedular consideration, the evidence shows that the Veteran's service-connected right and left knee disabilities generally results in some extent of patellar subluxation, and limitations in flexion and extension motion and pain.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for each knee disability.  The Veteran's disability picture, including any effects from the symptoms, is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected right knee and left knee disabilities are adequate, and thus, extraschedular referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Veteran has not raised, and the record does not reasonably raise, a claim of a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Review of the record including the two VA examinations in 2011 and 2013 show that the Veteran had a long-term occupation as a corrections officer and was still employed at the time of the November 2013 VA examination.


ORDER

A disability rating in excess of 20 percent for patellar subluxation of the right knee is denied.

A disability rating in excess of 10 percent for patellar subluxation of the left knee is denied.

A disability rating in excess of 10 percent for patellofemoral syndrome of the right knee, limitation of flexion, is denied.

A disability rating in excess of 10 percent for patellofemoral syndrome of the left knee, limitation of flexion, is denied.

A 10 percent disability rating, but no higher, for patellofemoral syndrome of the right knee, limitation of extension, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent disability rating, but no higher, for patellofemoral syndrome of the left knee, limitation of extension, is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


